DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 03/21/2022 is acknowledged.  Species elected of compound #244 is acknowledged.  This species is free of prior art.  The next species searched is B- B-1a, Y=A=absent, L is A –(CH2)m-W-(CH)n-, m=n=0, W is phenylene and X=O.  

Claim 78 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/21/2022.

Improper Markush Grouping Rejection
The rejection of claims on the judicially-created basis that it contains an improper Markush grouping alternatives, as stated in paper dated 06/16/2022, is withdrawn in view of Applicant’s amendments in paper dated 10/06/2022.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1, 2, 11, 46, 55, 69 and 76 under 35 U.S.C. 102(a)(1) as being anticipated by Stewart, as stated in paper dated 06/16/2022, is upheld.  Stewart teaches compound #30 page 654 that anticipates the instant claims.  Applicant argues in paper dated 10/16/2022 that the compound of Stewart does not fit within the instantly amended claims.  The compound fits claim 1 with H-X-L-Y-B when B is B-1a, Y is absent, L=-A-(CH2)m-W-(CH2)n-; A is absent; m=n=0; W is phenylene; X=O and H=H.  

Claims 1, 2, 4, 11, 41, 45, 55, 69 and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crew US PGPub 20150291562 and US PGPub 20160058872.  Crew 2015 teaches compound [0451] on page 57 that anticipates the instant claims.  Crew 2016 teaches [0541] on page 70 that anticipates the instant claims.  

Claims 1, 2, 11, 55, 69 and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradner USPat 10464925.  Bradner teaches a compound in Fig 1A and Table D col 24 1st compound that anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-9, 11, 14, 16, 18, 22, 41, 55, 66, 69 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Crew (USPGPub20150291562 & USPGPub20160058872) and Bradner (USPat 10464925).  Crew and Bradner both teach a markush that anticipates the instant claims.  Crew teaches compound [0451] in USPGPub2015 and compound [0541] in USPGPub2016 that anticipate the instant claims (see the rejection above) and a Markush around those compound that make obvious the instant claims.  The difference between the instant claims and the prior art is that the prior art teaches a Markush that fully encompasses the instant claimed compounds/Markush but only makes a few compounds (cited previously) that anticipate the claims.  It would have been obvious to one of ordinary skill in the art to make another compound within the scope of the taught Markush with the reasonable expectation of getting a compound having the same utility.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 8am-4pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625